188 S.W.3d 477 (2006)
STATE of Missouri, Respondent
v.
James L. (White) Now PAYNE, Appellant.
No. WD 65584.
Missouri Court of Appeals, Western District.
April 11, 2006.
Lawrence E. Kinnamon, Jr., St. Joseph, MO, for Appellant.
Bruce Hahn, Kansas City, MO, for Respondent.
Before ELLIS, P.J., LOWENSTEIN and SPINDEN, JJ.

ORDER
PER CURIAM.
James L. Payne (Appellant) appeals the trial court's order denying his conditional release, section 552.040, RSMo 2000. He claims that he proved by clear and convincing evidence that he was no longer dangerous to others. This court disagrees with Appellant and affirms the trial court's denial of Appellant's conditional release. Because a full opinion in this case has no precedential value, this court enters a written order and memorandum decision under Rule 84.16(b).